Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2022

                                       No. 04-22-00488-CR

                           EX PARTE Jose Manuel Montejo GOMEZ

                          From the County Court, Kinney County, Texas
                                    Trial Court No. 10450CR
                            Honorable Dennis Powell, Judge Presiding


                                          ORDER
        On August 1, 2022, appellant Jose Manuel Montejo Gomez filed a notice of appeal
challenging the trial court’s order denying his pretrial application for writ of habeas corpus. On
August 10, 2022, the Kinney County District Clerk filed the clerk’s record, but the clerk’s record
did not include a copy of the trial court’s certification of the defendant’s right to appeal as
required by Rule 25.2 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 25.2
(requiring trial court's certification of defendant's right of appeal “each time it enters a judgment
of guilt or other appealable order”); see also Ex parte Tarango, 116 S.W.3d 201, 203 (Tex.
App.—El Paso 2003, no pet.) (explaining that “order denying habeas corpus relief is an
appealable order within the meaning of Rule 25.2(a)(2)”).

        We therefore order the Kinney County District Clerk to file a supplemental clerk’s
record with a copy of the trial court’s certification of the defendant’s right to appeal by
September 6, 2022. See TEX. R. APP. P. 34.5(c)(1) (authorizing appellate court to direct trial
court clerk to file supplement containing items omitted from clerk's record), (2) (providing that
where appellate court orders trial court to prepare and file certification of right to appeal, trial
court clerk must “prepare, certify, and file in the appellate court a supplemental clerk's record”).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court